Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 09/23/2021.
Claims 1-15 are examined in this office action.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13, 12, 13, 14 and 15 should be renumbered to Claims 13, 14, 15, 16 and 17. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Drive motor (claim 1)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIRIKARN et al. (WO2018168421A1).
Regarding claim 1, SIRIKARN discloses A handheld work apparatus (1) comprising: a housing (10); a drive motor (20) for driving a tool (80); a handle (16) disposed on said housing (10) and mounted on said housing (10) so as to be pivotable about a pivot axis (axis around 112), wherein said handle is pivotable to an operative position (Fig. 1) and to an inoperative position (Fig. 5); 
a contour (113/117) disposed on said handle (16); a counter contour (127/123) disposed on said housing (10); said contour (113/117) and said counter contour (127/123) being configured such that when said handle is in said inoperative position (Fig. 5), a minimum friction torque M1 (any position that is not fixed by pin 132 between the housing and the handle and/or any position wherein the pin 132 is in a loosened state between the housing and the handle), which acts about the pivot axis, is provided between said handle (16) and 
said housing (10); said contour (113/117) and said counter contour (127/123) being further configured such that when said handle is in said operative position (Fig. 1), said contour (113/117) and said counter contour (127/123) are operatively connected in such a manner that a further friction torque M2 (Any position fixed between the housing and the handle and/or any position wherein the pin 132 is secured tightly between the housing and the handle), which acts about the pivot axis, is present between said handle (16) and said housing (10); and, said further friction torque M2 in said operative position is greater than said minimum friction torque M1 in said inoperative position (Fig. 1 and 5).
Regarding claim 5, wherein said contour (113/117) is a projection on said handle (16, Fig. 4-5).
Regarding claim 6, wherein said counter contour (127/123) is a housing projection (Fig. 5).
Regarding claim 7, wherein said contour (113/117) has a first contact face (Fig. 5 and 7-8) and said counter contour (127/123) has a second contact face (Fig. 5 and 7-8); said first contact face and said second contact face are configured to be operatively connected to one another (The face of 117 is attached to the face of 127 when connected); and, said first contact face of said contour (face of 117) and said second contact face of said counter contour (Face of 127) are mutually configured such that a friction torque is increased when said handle is pivoted from said inoperative position to said operative position (When both faces are attached to each other the frictional force between them increases).
Regarding claim 8, further comprising: a lug (112); and, wherein a mutual bearing of said housing (10) and said handle (16) is formed by said lug (112) mounted in a receptacle (122).
Regarding claim 9, wherein said lug (112) is formed on said handle (16); and, said receptacle (122) is formed on said housing (10).
Regarding claim 10, wherein said contour (113) is formed on said lug (112); and, said counter contour (123) is formed on said receptacle (122).
Regarding claim 11, wherein said contour (117/113) is a first contour; and, the work apparatus further comprises at least one further contour (113) disposed on said handle (16).
Regarding claim 12, wherein said contour is a first contour (117/113); and, the work apparatus further comprises at least two further contours disposed on said handle (there are multiple contours on both sides of the handle, 16).
Regarding claim 13, wherein said contour is a first contour; and, the work apparatus further comprises at least three further contours disposed on said handle (there are multiple contours, 113/117 on both sides of the handle, 16).
Regarding claim 14, wherein each of said first contour and said at least one further contour are disposed so as to be mutually offset at a uniform angular spacing (Fig. 5-6).
Regarding claim 15, wherein said contour is a first contour (117/113); said counter contour (123/127) is a first counter contour (Fig. 5); the work apparatus further comprising at least one further contour (there are multiple counters on the handle) and at least one further counter contour (there are multiple counter contour on each side of the housing); and, wherein a quantity of said further contours corresponds to a quantity of said further counter contours (fig. 5).
Regarding claim 16, further comprising: a blocking device (130) configured to lock said handle (16) in said operative position (Fig. 1); and, said blocking device (130) being configured separately from the contour and said counter contour (Fig. 7).
Regarding claim 17, wherein said contour (117) and the counter contour (127) are configured such that, when said handle is in said operative position (Fig. 1 and 4) and said blocking device (130) is in a locking position (Fig. 1 and 4), said contour (117) and said counter contour (127) mutually engage (Fig. 1 and 4).

Allowable Subject Matter
Claim 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of hand-held work apparatus having pivotable handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731